Citation Nr: 0712153	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from November 1981 to 
January 2002.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2003 rating decision of the RO in 
Columbia, South Carolina.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the veteran if 
further action is required.


REMAND

A preliminary review of the record on appeal indicates that a 
VA examination is needed to obtain a medical opinion 
concerning the cause of the veteran's claimed disorders - 
and, especially, whether they are somehow attributable to his 
service in the military.

The veteran's service medical records (SMRs) show that on 
numerous occasions he presented with complaints of right arm 
and left knee pain.  A September 1990 dietician's note 
indicated the veteran had injured his knee while running.  
The note did not state which knee was injured, nor was a 
diagnosis pertaining to a knee injury given.  In April 2001 
the veteran presented with complaints of left knee pain that 
began while he was ascending a ladder.  He said he heard a 
"pop" and felt pain in the back of his knee and inside of 
his left thigh.  The diagnoses were mild patellar femoral 
syndrome and knee strain, left knee.  An August 2001 clinical 
record shows the veteran presented with a two-week history of 
pain in his right forearm.  The diagnosis was right 
brachioradialis muscle strain.  In his December 2001 report 
of medical history, which he completed in anticipation of 
retiring from the military, he listed sharp pain in his right 
arm whenever he lifted and pain in his left knee that he said 
occurred twice a month and lasted for approximately a week.  
His active duty military service ended in January 2002.

Both private and VA treatment records dated from 2002 to 2003 
confirm the veteran has a current diagnosis of a right 
forearm disability and a current diagnosis of a left knee 
disability.  Additionally, in various written statements he 
has reported experiencing a continuity of symptomatology 
since service.  So this triggers VA's duty to provide him an 
examination since there is no medical opinion currently 
on file addressing the determinative issues of whether his 
current right forearm disability and/or left knee disability 
is related to his military service, including any injury he 
may have sustained while on active duty.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c)(4) (2006).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion indicating whether it 
is at least as likely as not (meaning 
50 percent or more probable) his 
current right forearm disability and 
left knee disability are the result of 
his service in the military - 
including any injury he may have 
sustained while on active duty.

*To facilitate making these important 
determinations the examiner must review 
the evidence in the claims file, 
including a copy of this remand, for 
the veteran's pertinent medical and 
other history.  The examiner should 
discuss the rationale of the opinion.



2.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



